DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 01/20/2022 has been entered and made of record. This application contains 19 pending claims. 
Claims 1 and 6 have been amended.
Claim 22 is newly added.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
Claims 1-2, 4-5, 9, 11-12, 14-15,19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO and further in view of Won (KR 20150068148 hereinafter Won).

Regarding to claim 1. KANEKO discloses a rotary angle detecting device (paragraph 0003), comprising: 
a fixed portion (fig. 3-4, 15[combination of 57, 62, 64]); 
a rotary module, comprising a base (fig. 15 shows a base [109] and a rotary shaft (fig. 15[94]) fixedly connected to the base (fig. 15 shows shaft [94] coupled to base 109), wherein the rotary shaft is pivotally connected to the fixed portion (fig. 15 shows shaft [94] coupled to bearing 92 which couples to housing 40 via fixing part 62), and the rotary module can rotate around a main axis relative to the fixed portion (fig. 3-4 and 15 shows the shaft 94 rotating with respect to the fixed portion); 
a sensing module ((fig. 15[16]), configured to detect the motion state of the rotary shaft (fig. 15[94]) relative to the fixed portion (paragraph 0067), wherein the sensing module comprises: 
a magnetic force sensor (fig. 15[114]); and 
a magnetic member (fig. 15[108]), corresponding to the magnetic force sensor (fig. 15[114]), wherein the magnetic member can rotate relative to the magnetic force sensor (fig. 15[108] mounted on the shaft 94). 
However KANEKO does not discloses a permeability member, disposed between the sensing module and the rotary module, wherein the base  has an accommodating space for receiving the permeability member.
Won discloses a rotary angle detecting device with base (fig. 1, 3 shows a base [810] and a rotary shaft (fig. 1, 3[400]), a sensing module (fig. 1[700]), a magnetic force sensor (fig. 1[710]) and 
a permeability member (fig. 4 shows a magnetic shielding 816), disposed between the sensing module (fig. 1[700]) and the rotary module, wherein the base  has an accommodating space for receiving the permeability member (fig. 1[810] having an accommodating space for receiving 816).
Therefore at the time before the effective filing date, it would has been obvious to the POSITA to incorporate the permeability member of Won into the base of KANEKO in order to improve magnetic sensing sensitivity.

Regarding to claim 2, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary module further comprises a bearing member (fig. 15[92]) disposed on the fixed portion (fig. 15[62]), and the shaft axis is pivotally connected to the fixed portion via the bearing member (fig. 15[92]).

Regarding to claim 4, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 2, wherein the permeability member [816] is disposed between the bearing member [600] and the magnetic force sensor [710].

Regarding to claim 5, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic member (fig. 4 shows [800]) is disposed between the magnetic force sensor [710] and the permeability member [816].

Regarding to claim 9, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary angle detecting device further comprises an additional permeability member (fig. 15[180]) surrounding the magnetic member (fig. 15[108])..

Regarding to claim 11, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the magnetic member is a multipole magnet (fig. 17), and the magnetic field lines inside the magnetic member are parallel to the main axis (the magnet 108 in fig. 17 would generate magnetic field lines inside the magnetic member are parallel to the main axis).

Regarding to claim 12, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary angle detecting device further comprises: a circuit assembly (fig. 24[126]), comprising a plurality of connecting portions (fig. 24[132]); and a plurality of supporting members (fig. 24[153]), corresponding to the connecting portions (fig. 24[132]), and connecting the fixed portion to the circuit assembly (the circuit board 126 attaches to the fixed potion via 135c), wherein the connection lines between the connecting portions form a close pattern, and the close pattern does not have rotational symmetry relative to the main axis (see fig. 24).

Regarding to claim 14, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a connecting terminal, and an electrical connecting opening of the connecting terminal faces the main axis (see fig. 24).

Regarding to claim 15, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board and at least one electronic member, the magnetic force sensor and the electronic member are disposed on the circuit board, and the circuit board is disposed between the magnetic force sensor and the electronic member, wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor (see fig. 3-4, 15 and  24 shows the circuit board with electronic member).

Regarding to claim 19, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the rotary shaft further comprises a depression portion, and at least a portion of the magnetic member is disposed in the depression portion (fig. 17 shows shaft 94 with a depress portion where the magnetic member 114 disposed via 109).

Regarding to claim 21, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 19, wherein the rotary shaft is made of metal (94), and the permeability member (109) is disposed between the magnetic member (108) and the rotary shaft (94).

Regarding to claim 22, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, wherein the permeability member prevents the rotary module from being magnetized (Won discloses [[f]]urther, a magnetic shielding region 816 may be formed between the adhesive layer 815 and the rotation axis 400. The magnetic shielding region 816 may be formed as an air gap, or may be formed by filling a separate non-magnetic material. Accordingly, the sensing sensitivity of the magnetic element can be improved by shielding the magnetic flux flowing through the holder 810 and the magnetic shielding region 816 from the sensing magnet 820 to the rotation axis 400).

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO in view of Won as applied to claim 1 and 19 respectively above above, and further in view of Fradella.

Regarding to claim 3, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 2, except wherein the bearing member is made of metal with weak permeability or non-metallic material.
Fradella discloses an angle detection system with a ceramic bearing.
At the time before the effective filing date, it would has been obvious to a POSITA to incorporate the ceramic bearing as taught by Fradella in order to reduce magnetic hysteresis and eddy losses (paragraph 0108).

Regarding to claim 20, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 19, except wherein the rotary shaft is made of metal with weak permeability or non-metallic material.
Fradella discloses an angle detection system with a non-magnetic (low magnetic permeability) stainless steel shaft 3.
At the time before the effective filing date, it would has been obvious to a POSITA to incorporate the shaft as taught by Fradella in order to accommodate a wider temperature range without compromising the needed slip fits and consistent axial drag forces of the ball bearings relative to shaft 3 (paragraph 0108).

Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO in view of Won as applied to claim 1 above, and further in view of OHNISHI.

Regarding to claim 6, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, except wherein the base is a magnetic member base, the magnetic member base is affixed to the rotary axis, and the magnetic member is disposed on the magnetic member base.
Abstract and paragraphs 36-37 of OHNISHI discloses the magnet holder 38 (magnetic member base) for holding magnet 45 made from magnetic material and attached to the rotating shaft 49.
Therefore at the time before the effective filing date, it would has been obvious to the POSITA to the magnetic member base of OHNISHI into the base member KANEKO in view of Won for improvement of the detection accuracy of the magnetic sensor (paragraph 0036 of OHNISHI).

Regarding to claim 7, KANEKO in view of Won and OHNISHI discloses the rotary angle detecting device as claimed in claim 6, wherein as seen from a direction perpendicular to the main axis, the magnetic member base and the magnetic member at least partially overlap (fig. 15 shows magnet 108 placed inside [109]).

Regarding to claim 8, KANEKO in view of Won and OHNISHI discloses the rotary angle detecting device as claimed in claim 7, wherein the permeability member and the magnetic member base are integrally formed as one piece (by combing the above reference would create permeability member and the magnetic member base are integrally formed as one piece).

Regarding to claim 10, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 1, except wherein the magnetic field lines inside the magnetic member are perpendicular to the main axis.
Fig. 6 of OHNISHI shows magnet 45 with the location of with respect to the shaft and the sensor which is the same as disclosed in the instant application would generate magnetic field lines inside the magnetic member are perpendicular to the main axis.
At the time before the effective filing date, to design the magnet with the magnetic field lines inside the magnetic member are perpendicular to the main axis is an obvious variation form having the magnet with the magnetic field lines inside the magnetic member are parallel to the main axis. Therefore it would has been obvious to a POSITA, to incorporate the magnet of OHNISHI into the magnet of KANEKO as a matter of design choice.

Claim 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO in view of Won as applied to claim 1 above, and further in view of Kadoike.

Regarding to claim 13, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board (fig. 15[126]).
However KANEKO does not disclose the circuit board has a cutting portion and a plurality of testing circuits, wherein at least one testing circuit is adjacent to the cutting portion.
Fig. 6 of Kadoike shows circuit board 51 with a cutting portion and the testing circuit adjacent to the cutting portion. 
At the time before the effective filing date, it would has been obvious to a POSITA to incorporate the circuit board of Kadoike into KANEKO as matter of design choice without any unexpected result.

Regarding to claim 16, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 12, wherein the circuit assembly comprises a circuit board and at least one electronic member (fig. 7 show amplifier).
However KANEKO does not disclose the magnetic force sensor and the electronic member are disposed on the same surface of the circuit board, wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor, and the electronic member and the magnetic member do not overlap as seen from the axis.
Fig. 4-5 of Kadoike shows a circuit board (53) with at least one electronic member 87 is in the same surface of the sensor 86, and 87 does not overlap with magnet 19 as seen from axis O.

However both KANEKO in view of Won and Kadoike do not disclose wherein the thickness of the electronic member is greater than the thickness of the magnetic force sensor.
It is well known the magnetic force sensor such as Hall or MR is very small. Thus the thickness of the circuit board is greater than the thickness of the sensor it just merely a matter of design choice. The thicker circuit board would reduce vibration due to motor rotation.

Regarding to claim 17, KANEKO in view of Won and Kadoike discloses the rotary angle detecting device as claimed in claim 16, wherein as seen from a direction perpendicular to the main axis, the electronic member and the magnetic member at least partially overlap (Kadoike shows 86 is partially overlap with magnet 19, therefore it just merely a matter of design layout choice)..

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO in view of Won as applied to claim 12 above, and further in view of Khoury.

Regarding to claim 18, KANEKO in view of Won discloses the rotary angle detecting device as claimed in claim 2, wherein the circuit assembly comprises a circuit board (126).
However KANEKO does not disclose a plurality of recesses are formed on the edge of the circuit board.
Khoury discloses a circuit board (fig. 2[4, 7-8]) with plurality of recesses 65.
Therefore at the time before the effective filing date, it would has been obvious to the POSITA to incorporate the shape of the circuit board of Khoury into the circuit board of KANEKO in view of Won as a matter of design choice.

Claim 1 can be rejected as followed:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Won.

Regarding to claim 1. Won discloses a rotary angle detecting device (fig. 1-5 and abstract), comprising: 
a fixed portion (stator 300); 
a rotary module, comprising a base (fig. 1, 3 shows a base [810] and a rotary shaft (fig. 1, 3[400]) fixedly connected to the base (fig. 1, 3 shows shaft 400 coupled to base [810]), wherein the rotary shaft is pivotally connected to the fixed portion (fig. 1 shows shaft 400 pivot connected to stator 300 via bearing 600), and the rotary module (fig. 1[810]) can rotate around a main axis (axis of shaft 400) relative to the fixed portion; 
a sensing module (fig. 1[700]), configured to detect the motion state of the rotary shaft relative to the fixed portion (abstract), wherein the sensing module comprises: 
a magnetic force sensor (fig. 1[710]); and 
a magnetic member (fig. 1[820]), corresponding to the magnetic force sensor (fig. 1[710]), wherein the magnetic member can rotate relative to the magnetic force sensor (fig. 1 shows 820 fixed to the rotating shaft 400 while sensor 710 fixed to the stator); and 
a permeability member (fig. 4 shows a magnetic shielding 816), disposed between the sensing module (fig. 1[700]) and the rotary module (fig. 1[800]), wherein the base  has an accommodating space for receiving the permeability member (fig. 1[810] having an accommodating space for receiving 816).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SON T LE/           Primary Examiner, Art Unit 2863